United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 25, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-31228
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MERRICK M. HINES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 5:04-CR-50105-01
                       --------------------

Before REAVLEY, JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     Merrick M. Hines appeals the sentence imposed following his

guilty-plea conviction for being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1).    He argues that

the district court erred in departing upward in sentencing him

based on his police arrest record and incident report records.

After United States v. Booker, 125 S. Ct. 738 (2005), this court

reviews sentences for reasonableness.   United States v. Smith,

417 F.3d 483, 491-92 (5th Cir. 2005).   The district court based


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-31228
                                 -2-

its decision to depart upward on Hines’s similar criminal

convictions involving the use of a firearm, a juvenile negligent

homicide, an old cocaine possession, accessory to murder for

which the punishment was too lenient, and Hines’s other criminal

conduct demonstrating a consistent pattern of criminal behavior.

The district court also determined that Hines’s criminal history

category substantially underrepresented the seriousness of his

criminal history and that his criminal history establishes a

likelihood that he will commit other crimes in the future.   The

district court considered the policy statement in U.S.S.G.

§ 4A1.3 and the factors in 18 U.S.C. § 3553(a).   The sentence

imposed was reasonable for the reasons given by the district

court at the sentencing hearing.    See Smith, 417 F.3d at 489.

There is nothing in the record to show that the district court

would have imposed a lesser sentence under an advisory guidelines

scheme.   See id.   Therefore, the district court’s judgment is

AFFIRMED.